UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


   BARBARA A. NICHOLS,

                            Plaintiff,

                          v.
                                                               Civil Action 11-910 (RCL)
   ERIC H. HOLDER, JR., Attorney
   General of the United States,

           and

   U.S. EQUAL EMPLOYMENT
   OPPORTUNITY COMMISSION,

                            Defendants.



                                   MEMORANDUM OPINION

                 Plaintiff Barbara A. Nichols, proceeding pro se, brings this action against Eric H.

Holder, Jr., Attorney General of the United States, and the United States Equal Employment

Opportunity Commission. In a 140-page complaint, Nichols alleges that she was subjected to

discrimination on the basis of her race while employed at the Bureau of Alcohol, Tobacco,

Firearms, and Explosives in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., and that the EEOC mishandled two complaints that she filed with the

Commission. Before the Court is defendants’ motion to dismiss the complaint [Dkt. # 4] for

failure to make “a short and plain statement of the claim showing that the pleader is entitled to

relief,” FED. R. CIV. P. 8(a)(2), and to comply with the rule that “[e]ach allegation must be

simple, concise, and direct.” FED. R. CIV. P. 8(d)(1). In the alternative, defendants move to

dismiss the claims against the EEOC on the grounds that this Court has no subject matter

jurisdiction to hear those claims and Nichols has no private right of action to bring them. Upon
consideration of the motion, the opposition thereto, and the record of this case, the Court

concludes that the motion must be granted.

                                       I. BACKGROUND

       In her complaint, Nichols states that from 1977 to 2007 she was employed by the agency

now known as the Bureau of Alcohol, Tobacco, Firearms, and Explosives and now located

within the United States Department of Justice. Compl. ¶¶ 5–6. In 2000, she filed an

administrative complaint alleging employment discrimination in violation of Title VII. Nichols

v. Truscott, 424 F. Supp. 2d 124, 130 (D.D.C. 2006). Her complaint was investigated; after a

three-day hearing an EEOC administrative law judge found no discrimination. Id. The

Department of Justice adopted the decision of the administrative law judge, and Nichols brought

suit in federal district court. The district court dismissed certain claims because Nichols had not

exhausted her administrative remedies, id. at 133–35, and entered summary judgment against her

on the remaining claims. Id. at 135–43.

       Nichols filed a second administrative complaint in 2006, again alleging employment

discrimination in violation of Title VII. Compl. ¶¶ 55–58. In addition to making new

allegations, Nichols “restate[d] the issues involving years 1996–1999,” which she had “raised in

her 2000 complaint” but now asserted “were never adjudicated.” Id. ¶ 57. The complaint was

investigated, id. ¶¶ 137–77, but no hearing was held. Id. ¶ 182. Instead, an administrative law

judge entered summary judgment against Nichols. Id. ¶ 183. The Department of Justice adopted

that decision, id. ¶ 190, and Nichols appealed to the Director of the EEOC Office of Federal

Operations, who affirmed it. Id. ¶¶ 203–04. After her motion for reconsideration was denied, id.

¶ 220, Nichols brought this action.



                                          II. ANALYSIS

                                                 2
A. Nichols Cannot Sue the EEOC for Mishandling Her Complaint

       Defendants argue that Nichols cannot sue the EEOC for mishandling her administrative

complaint. They are correct. “Congress has not authorized, either expressly or impliedly, a

cause of action against the EEOC for the EEOC’s alleged negligence or other malfeasance in

processing an employment discrimination charge.” Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir.

1997) (per curiam). Because “no cause of action against the EEOC exists for challenges to its

processing of a claim,” such a challenge is “properly dismissed . . . for failure to state a claim

upon which relief can be granted.” Id. This Court therefore does so.

B. Nichols’s Complaint Violates Rule 8

       Defendants next argue that the length and incoherence of Nichols’s complaint violates

Federal Rule of Civil Procedure 8 and precludes them from preparing an appropriate response to

her remaining claims. Memo. in Supp. of Defs.’ Mot. to Dismiss (“Defs.’ Memo.”) at 4. In her

opposition and sur-reply, leave to file which is hereby granted, Nichols reiterates her substantive

allegations without addressing defendants’ argument that she has presented them in an

impermissibly garbled and inflated form. Defendants’ arguments are well-taken and their

motion will be granted.

       Rule 8(a)(2) provides that any pleading asserting a claim for relief must include “a short

and plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.

8(a)(2). As the Second Circuit has explained:

       The statement should be plain because the principal function of pleadings under the
       Federal Rules is to give the adverse party fair notice of the claim asserted so as to
       enable him to answer and prepare for trial. The statement should be short because
       ‘[u]nnecessary prolixity in a pleading places an unjustified burden on the court and
       the party who must respond to it because they are forced to select the relevant
       material from a mass of verbiage.’




                                                  3
Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (quoting 5 CHARLES ALAN WRIGHT &

ARTHUR MILLER, FEDERAL PRACTICE & PROCEDURE § 1281, at 365 (1969)) (citations omitted);

see also Ciralsky v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004) (quoting Salahuddin, 861 F.2d at

42 (quoting 5 WRIGHT & MILLER § 1281, at 365)); Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977) (“The purpose of [Rule 8] is to give fair notice of the claim being asserted so as to

permit the adverse party the opportunity to file a responsive answer, prepare an adequate defense

and determine whether res judicata is applicable.”). Moreover, Rule 8(d)(1) requires the

allegations supporting that claim to be “simple, concise, and direct.” FED. R. CIV. P. 8(d)(1).

“Taken together,” these rules “underscore the emphasis placed on clarity and brevity by the

federal pleading rules.” Ciralsky, 355 F.3d at 669 (quoting In re Westinghouse Sec. Litig., 90

F.3d 696, 702 (3d Cir. 1996)) (quoting 5 WRIGHT & MILLER § 1217, at 169 (2d ed. 1990))

(referring to a superseded version of Rule 8). Their enforcement “is largely a matter for the trial

court’s discretion; Rule 41(b) authorizes the court to dismiss either a claim or an action because

of the plaintiff’s failure to comply with the Federal Rules.” Id. (citation omitted).

       Far from being a collection of simple, concise, and direct allegations supporting short and

plain statements of each claim, Nichols’s complaint is “prolix, redundant, bloated with

unnecessary detail, and full of vituperative charges.” Unfoldment, Inc. v. District of Columbia,

2007 WL 3125236, at *1 (D.D.C. Oct. 24, 2007). “The complaint contains an untidy assortment

of claims that are neither plainly nor concisely stated, nor meaningfully distinguished from bold

conclusions, sharp harangues and personal comments.” Id. at *2 (quoting Brown, 75 F.R.D. at

499). In 385 paragraphs spread over 140 pages, Nichols describes the manner in which the

EEOC, which is not a proper party to her suit, has handled her allegations. She lists the dates

and times of most every event associated with her administrative hearing, states the postage paid

on a variety of packages, and describes the affect of several administrative law judges. She

                                                  4
musters this confounding detail in an attempt to show that the Department of Justice and the

EEOC were engaged in an elaborate conspiracy “to preclude and prevent plaintiff from revealing

the prohibited employment practices that occurred.” Compl. ¶ 52(b).

       Moreover, it appears that some of those alleged practices were already the subject of an

earlier suit. For instance, Nichols alleges that “co-workers remov[ed] her sweaty bra from her

gym bag and spread[] it across [her] computer keyboard” and “cut[] her radio headset cord into

three parts.” Compl. ¶ 228(b). Nichols raised these allegations before, see Nichols, 424 F. Supp.

2d at 139, but the district court found that she had “failed to establish any relation between the

alleged harassment and [her] membership in a protected class.” Id. at 140. Much of Nichols’s

current complaint appears to be an attempt to re-litigate her earlier case. The deficiences of her

pleading, however, make it impossible for the Court to determine the extent to which her current

claims are barred.

       In addition to her hazy conspiracy theory and potentially barred claims, Nichols clearly

intends to assert a viable Title VII claim: that her former employer discriminated against her on

the basis of race in reassigning her from Washington, DC to Martinsburg, WV. See, e.g., Compl.

¶¶ 80, 82. She may also intend to assert other viable claims. This Court stands ready to

adjudicate them, but it cannot decipher Nichols’s allegations in their present form. Because

Nichols’s complaint omits the required “short and plain statement” of her claims, FED. R. CIV. P.

8(a)(2), and because her allegations are far from “simple, concise, and direct” as they “must be,”

FED. R. CIV. P. 8(d)(1), the portions of her complaint alleging employment discrimination rather

than the mishandling of her administrative complaint are dismissed without prejudice.



                                       III. CONCLUSION



                                                 5
          The Court concludes by summarizing its holdings. First, the law does not allow Nichols

to sue the EEOC for mishandling her claims of employment discrimination. The Court therefore

dismisses her claims against the EEOC with prejudice, which means that she may not raise them

again. Second, the law requires that her complaint include a “short and plain statement”

establishing that she is entitled to relief, and that the underlying allegations be “simple, concise,

and direct.” The current complaint does not meet these requirements, and the Court therefore

dismisses Nichols’s remaining claims without prejudice. She is free to seek leave to file a

revised complaint presenting her remaining allegations of employment discrimination in a

comprehensible fashion. The Court, however, wishes to emphasize that Nichols may not reassert

claims that were already adjudicated in her earlier suit, even if she is dissatisfied with the

outcome of that litigation. Her revised complaint, should she choose to file one, should include

only claims against the Attorney General that have not already been adjudicated by the federal

courts.

          For the reasons discussed at greater length above, it is this 14th day of December hereby

          ORDERED that defendants’ motion to dismiss all claims against the EEOC is

GRANTED and those claims DISMISSED with prejudice; and further

          ORDERED that defendants’ motion to dismiss the complaint for failure to comply with

Rule 8 is GRANTED and the remaining claims DISMISSED without prejudice. An appropriate

judgment accompanies this memorandum opinion.



                                                               Royce C. Lamberth
                                                               Chief Judge
                                                               United States District Court
                                                                      for the District of Columbia




                                                  6